Citation Nr: 0329030	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for penile pain, claimed as 
a residual of circumcision performed during service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefit sought.  
Following receipt of the veteran's timely appeal, the Board 
denied his claim by a decision dated in August 2002.  The 
veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand entered into by the 
parties, the Court issued an Order dated in April 2003 
remanding the case back to the Board for additional action.  
The Board will proceed with its review of the veteran's 
appeal at this time.  


REMAND

The veteran presently contends that he suffers from pain in 
his penis as a result of a circumcision performed while he 
was on active duty.  In August 2002, the Board considered and 
denied the veteran's claim because, as reflected in two 
opinions contained in a VA rating examination dated in 
November 2000, it was found that the veteran's complaints of 
penile pain were not likely related to the circumcision 
performed in service.  The veteran subsequently appealed the 
Board's decision to the Court, and pursuant to a Joint Motion 
for Remand submitted by the parties, the Court issued an 
Order dated in April 2003 vacating the Board's August 2002 
decision.  The issue of entitlement to service connection for 
penile pain was remanded back to the Board because it was 
determined that the VA had failed to comply with the enhanced 
notice and duty to assist requirements as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  Specifically, the 
Court found that the VA failed to properly inform the veteran 
of the elements needed to substantiate his claim for service 
connection, and what evidence the VA would attempt to obtain 
in addition to what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the veteran has recently submitted 
a private clinical treatment record dated in May 2003.  At 
that time, the veteran complained of occasional soreness in 
the area of his penis as well as loss of sensation and 
discoloration following an elective circumcision performed in 
service.  No opinion was offered, per se, but an initial 
evaluation suggested that further treatment would be rendered 
in the near future.  The Board finds that in order to 
properly adjudicate the veteran's claim, he must first be 
advised of the evidence necessary to substantiate his claim 
for service connection, and of what evidence he is 
responsible for providing and what evidence the VA will 
attempt to obtain.  He should be requested to identify any 
and all health-care providers who have rendered treatment for 
his penile pain, and such records should be obtained and 
associated with the claims file.  The veteran should then be 
scheduled to undergo a VA rating examination to determine if 
he currently suffers from any residuals of the circumcision 
he underwent in service.  Upon completion of the foregoing, 
the veteran's claim should be readjudicated on the basis of 
all available evidence.   

Accordingly, this case is REMANDED for the following:

1.  The RO must provide the veteran with 
all appropriate notice of the evidence 
necessary to substantiate his claim for 
service connection for penile pain, and 
of what evidence he must provide and the 
evidence the VA will attempt to obtain.  

2.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed penile pain 
dating from November 2000 to the present.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

3.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by the appropriate medical professional, 
to determine the nature and etiology of 
any identified penis disorder or penile 
pain.  The veteran's claims file must be 
made available to the examiner for review 
in advance of the scheduled examination.  
The examiner is requested, after a review 
of the relevant clinical treatment 
records, to include service medical 
records, post-service treatment records, 
and VA rating examination reports, to 
conduct a thorough clinical examination.  
The examiner is requested to state what, 
if any, current deficits or other 
pathology involving the penis exists.  If 
no deficits or pathology is found, the 
examiner should so state.  The examiner 
is requested to indicate whether it is at 
least as likely as not that any 
identified or diagnosed pathology is 
related to the circumcision the veteran 
underwent in service or to any other 
incident of the veteran's active service.  
If not, the examiner should so state.  
The examiner is requested to offer a 
complete rationale for any opinions 
offered in the typewritten examination 
report.  In addition, the examiner must 
reconcile any opinions offered with any 
other relevant medical opinions of 
record.  

4.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then readjudicate the issue of 
entitlement to service connection for 
penile pain, claimed as secondary to a 
circumcision performed in service, on the 
basis of all available evidence.  If the 
determination remains unfavorable to the 
veteran, he and his service 
representative should be provided with a 
supplemental statement of the case 
setting forth all relevant statutes and 
regulations governing his appeal.  The 
veteran and his representative must be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

This purpose of this REMAND is to comply with an Order of the 
Court, to obtain further development, and to ensure that all 
due process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence or argument he desires to 
have considered in connection with the present appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further 
action is required of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




